Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2020 has been entered.
 	The amendment and remarks, filed 10/2/2020, are acknowledged.  Claim 1 is amended.  Claims 1-12 are currently under examination.

Claim Objections Withdrawn
The objection to claims 8 and 10-12 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendment to claim 1.

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claims 1-7 and 9 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Endo et al (US Patent Application Publication 2010/0159072; 2010) is maintained for the 
The instant claims are drawn to liquid formulations comprising a TLR and/or NOD agonist lysate and/or cell wall extract from a Gram-positive bacterium and a buffer.
Endo et al disclose a composition of lysed Lactobacillus plantarum and buffer for oral administration (see paragraph 0162).  These compositions would necessarily contain amino acids and sugars. As discussed in the rejection under 35 USC 112b set forth below, it is not clear what a “TLR and/or NOD agonist lysate” is.  The examiner is treating the phrase as meaning a lysate that comprises a TLR or NOD agonist.  As such, a composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists as it would contain peptidoglycan. 
Applicant argues:
That Endo et al fail to teach or suggest any liquid formulations comprising TLR and/or NOD agonist lysate.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
First, the claim does not require a TLR and/or NOD agonist lysate.  Second, as discussed above, the lysate disclosed by Endo et al does contain TLR and NOD agonists.

The rejection of claims 1-7 and 9 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zakostelska et al (PLOS One, Vol 6, Issue 11, e27961:1-11, 2011) is maintained for the reasons set forth in the previous office action.  The rejection has been amended to reflect the claim amendment.
The instant claims are drawn to liquid formulations comprising a TLR and/or NOD agonist lysate and/or cell wall extract from a Gram-positive bacterium and a buffer.
Zakostelska et al disclose compositions containing Lactobacillus casei and Lactobacillus plantarum lysates and buffer (see page 2, column 2). These compositions would necessarily contain amino acids and sugars. As discussed in the rejection under 35 USC 112b set forth below, it is not clear what a “TLR and/or NOD agonist lysate” is.  The examiner is treating the phrase as meaning a lysate that comprises a TLR or NOD agonist.  As such, a composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists as it would contain peptidoglycan. 
Applicant argues:
That Endo et al fail to teach or suggest any liquid formulations comprising TLR and/or NOD agonist lysate.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
First, the claim does not require a TLR and/or NOD agonist lysate.  Second, as discussed above, the lysate disclosed by Endo et al does contain TLR and NOD agonists.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claim 1 to recite “TLR and/or NOD agonist lysate”. This phrase does not appear in the specification or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  Therefore, this limitation is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the phrase “TLR and/or NOD agonist lysate”.  It is not clear what a “TLR and/or NOD agonist lysate” is.  TLR and/or NOD agonists are not cells that can be lysed.  Therefore, the wording does not make sense. It is assumed that applicant intends the phrase to refer to a lysate that contains a TLR and/or NOD agonist.  If so, applicant should amend the claims to make this clear.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645